Case 1:19-cr-00059-PKC Document 44 Filed 12/17/19 Page 1 of 1
Varghese & Associates, P.C.
2 Wall Street
New York, NY 10005
(212) 430-6469
www.vargheselaw.com

 

December 17, 2019

VIA ECF J, Allee or Break
The H ble P. Kevin Castel y
¢ onora et Levin aste Ay USP Gre cae oof St . ye
Chie (put fF

 

United States District Court
Southern District of New York

Daniel Patrick Moynihan Courthouse
500 Pearl Street Lrder ee 4,

New York, NY 10007 . A poftue

    

Re: United States of America v. Niket Jain ot ey ~
19 cr, 59 (PKC) ve

Dear Judge Castel:

   
   
 
  

Messrs, Alee and Jain before granting the application but did not address my request to be excused

from appearing on Thursday.

As indicated in that letter, the judge in that matter had set thatappearance before the Court
fixed the date here.' I respectfully request the Court to excuset ry appearance for the Thursday
conference here.

Respectfully submitted,

VARGHESE & ASSOCIATES, P.C,

/s/
By: Vinoo P, Varghese

/

 

  
 

cc! Mr. Niket Jain via email
Assistant United States Attopimey Tara La Morte via BCE
Mr. Benjamin Allee, payin ECF
Cos coho

a

Va
a
Se

  

 

 
